Citation Nr: 0808337	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected degenerative disc disease (DDD) of 
the lumbar spine at L2-L3.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1980 and May 1987 to April 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.  

The Board notes that the veteran was scheduled for a hearing 
in August 2007 but failed to appear.  The veteran has not 
requested to have a rescheduled hearing, and the Board will 
accordingly proceed with appellate review.  38 C.F.R. § 
20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected DDD of the lumbar spine is not 
shown to be manifested by unfavorable ankylosis of the 
thoracolumbar spine or intervertebral disc syndrome with 
incapacitating episodes with the total duration of at least 6 
weeks.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including General Rating Formula for 
Diseases and Injuries of the Spine Diagnostic Codes 5242, 
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the November 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in May 2006.  Further, the Board's decision herein 
denies the claim for increased rating, so no effective date 
is being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the May 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening..

The Board is aware that the May 2004 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  

However, the veteran's June 2004 and September 2006 VA 
examination(s) involved studies that paralleled the relevant 
diagnostic criteria.  These examinations as well as the 
veteran's access to his VA examination reports reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements and at his examinations and he described the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the March 2006 SOC was followed 
up by Supplemental Statement of the Case(SSOC) in May 2006 
and December 2006, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded VA medication examinations in June 2004 and 
September 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of DDD of the lumbar 
spine. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board notes that the rating criteria for diseases of the 
spine had three periods of revisions, first is the old 
criteria for the period through September 22, 2002, then the 
interim criteria from September 23, 2002, and then finally 
the new criteria for the period since September 26, 2003.  

The veteran filed his claim for an increased rating on 
February 20, 2004, and therefore, the veteran will be rated 
under the new criteria only.  

The Board notes that the new criteria, effective from 
September 26, 2003, incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  

Under 38 C.F.R. § 4.71s, Diagnostic Code 5242, a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is 
the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.  A 10 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration is at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In September 2004, the veteran filed a claim for an increased 
evaluation for his service-connected DDD of the lumbar spine.   
In the November 2004 rating decision the RO granted the 
veteran denied an increased rating in excess of 40 percent 
for his service-connected DDD of the lumbar spine.  

At a June 2004 VA examination, the veteran reported having 
stiffness when he had pain in his lower lumbar area, which 
radiated into the legs and was severe up to an 8-9 out of 10.  
He could walk up to 6 blocks or half a mile in 15 - 20 
minutes on a good day but when in pain he had difficulty.  He 
had a steady walk but reported an unsteady walk when in pain.  

The veteran reported that he could do most of his daily 
activities if he was in good condition but if in a lot of 
pain it was difficult for him to wear shoes and socks and 
clean his feet, his wife would help him.  He stated he did 
not work and was not involved in recreational activities.  He 
could drive half an hour to an hour comfortably.  There were 
no periods of incapacitation in the past 12 months.  

The VA examiner stated that the veteran could do forward 
flexion and extension; however, all his movements were 
restricted by pain. There was muscle spasm in the paraspinal 
muscles; it did not affect his posture or his gait. 

The veteran's range of motion was decreased by 50 percent and 
decreased function secondary to pain during flare-ups or 
repetitive use.  The veteran's sensory examination was normal 
to pain, temperature, and touch.  Motor examination of the 
muscles mass was bilaterally equal and symmetrical.  

At a September 2006 VA examination, the veteran reported 
having pain that radiated to his left leg and because of the 
constant pain it was difficult for him to sleep at night.  He 
denied any heat, edema, redness, or swelling.  He reported 
constant pain with no flare-ups or incapacitating episodes in 
the past 12 months.  He walked without assistive devices; 
however, he wore a wrap around his back when he worked in the 
yard or drove.  He stated he acted independently with his 
daily activities, i.e. eating, grooming, bathing, toileting, 
and dressing; however, everything hurt.  

The VA examiner noted that there was no evidence of pain on 
motion, paraspinal muscle spasm, percussion muscle 
tenderness, spinal tenderness, or edema, redness, effusion or 
swelling.  

The veteran's forward flexion was from 0 degrees to 50 
degrees, extension was from 0 degrees to 10 degrees, left and 
right rotation was from 0 degrees to 10 degrees, right side 
bend was from 0 degrees to 15 degrees, and left side bend was 
from 0 degrees to 50 degrees.  He was in pain throughout the 
range of motion and the range of motion remained the same 
after five repetitions.  

The neurological examination showed that the veteran had 
normal motor power in the upper and lower extremities and 
that sensation was intact to touch by monofilament.  His 
reflexes for his biceps, triceps, knee and ankle jerk were 
2+.  The examiner relied on June 2004 x-ray studies that 
revealed degenerative changes at L2 and L3.  Bony lipping and 
marginal sclerosis were present at these levels with 
narrowing of the disk interspace, there were no fractures or 
other bony abnormalities.  The VA examiner diagnosed the 
veteran with degenerative arthritis, lumbar spine at L2-L3, 
with radicular spine, no evidence of radiculopathy. 

After careful review of the medical evidence, the Board finds 
that the service-connected DDD of the lumbar spine is not 
shown to warrant a rating higher than the current 40 percent.  

At no time has the veteran been shown to have unfavorable 
ankylosis of the thoracoulmbar spine.  In addition, there was 
no evidence that the veteran had IVDS with incapacitating 
episodes with the total duration of at least 6 weeks.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

Though the VA June 2004 VA examination showed that there was 
some range of motion limited by pain there was no additional 
evidence that there was additional limitation of function due 
to fatigue, weakness, or lack of endurance.  The Board 
accordingly finds that the 40 percent rating adequately 
compensates the veteran for his symptoms, including 
limitation of motion, pain and weakness.  

In a June 2004 letter, the veteran's wife stated that, when 
his back went out, he needed assistance in getting dressed 
and getting in and out of the shower and was in bed for 1 to 
4 days.  He could no longer walk more then 1 mile.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, his 
wife's statements do not suggest unfavorable ankylosis of the 
thoracoulmbar spine or that the veteran has IVDS with 
incapacitating episodes with the total duration of at least 6 
weeks.  

Based on this record, the Board finds the claim for a rating 
higher than 40 percent for the service-connected DDD of the 
lumbar spine must be denied.  



ORDER

An increased rating in excess of the current 40 percent 
rating for the service-connected DDD of the lumbar spine is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


